Taylor, J.
Appeal by an employer and its carrier from a decision and award of the Workmen’s Compensation Board. Claimant entered the employ of appellant, State Department of Public Works, on May 23, 1960 as a laborer whose duties entailed the heavy work of shoveling cinders from a truck into the hopper of a machine whence they were spread upon public highways. In late December of the same year he detected symptoms of precordial pain upon exertion which thereafter increased in intensity. On January 7, 1961 he consulted a physician whose initial diagnostic impression was that of coronary heart disease which following radiographic examination and other tests he later changed to one of radicular pain associated with degenerative arthritis in the area of the thoracic spine. The board found that claimant’s exertive work activities aggravated an underlying arthritic condition inducing symptoms causing disability, “ thus establishing a recognizable link between claimant’s disability [sic] and his occupation ” and “ that therefore occupational disease and causally related disability [were] established.” The test of occupational disease “ is not met where disability is caused by an aggravation of a condition which is not occupational in nature.” (Matter of Detenbeck v. General Motors Corp., 309 N. Y. 558, 562.) There is no evidentiary showing here that claimant’s pre-existing arthritic condition was such as “ would ordinarily be an occupational disease” (p. 561). Claimant should be afforded the opportunity, if so advised, to develop the record in this respect. Decision reversed, with costs to appellants against the Workmen’s Compensation Board, and ease remitted for further proceedings not inconsistent herewith. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.